DETAILED ACTION 
The preliminary amendment submitted on May 15, 2020 has been entered.  Claims 1, 3-4, 7-9, 11, 13-16, 23-29, 31, and 39 are pending in the application and are rejected for the reasons set forth below.  No claim is allowed.  
This application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections – 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):  
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 24 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
The claim contains the trademark CARBOPOL.1  Where a trademark is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  The claim scope is uncertain because a trademark cannot be used properly to identify any particular material or product.  A trademark is used to identify a source of goods, not the goods themselves.  See MPEP2 2173.05(u).  
Claim Rejections – 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  
Claims 1, 4, 7-9, 11, 14-15, 23, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simkin (US 2004/0015214 A1).  
Simkin discloses photodynamic therapy (PDT) for stimulating and restoring hair growth in areas of hair loss, such as androgenic alopecia (see the Title and Abstract).  The method comprises topical, i.e., non-systemic, administration (para. 0088-89) of a photosensitizer, i.e., a biophotonic composition, followed by the irradiation of the skin “with light including one or more wave-lengths capable of activating said photosensitizer for a time period sufficient to activate the photosensitizer and result in a desired level of hair growth” (para. 0016).  “An appropriate light source, preferably a laser or light emitting diode (LED), in the range of about 550 to about 900 nm, depending on the absorption spectrum of the photosensitizer, may be used for photo-sensitizer activation” (para. 0096); this type of light source appears to be within the meaning of “actinic light” as defined in applicant’s own specification (see, e.g., para. 00120 at p. 27).  Exem-plary photosensitizers include eosin derivatives (para. 0064), which meets the limitations of instant claim 11.  An example photosensitizer is riboflavin3 (para. 0038), i.e., a naturally occurring compound meeting the limitations of claims 14-15.  The polyethylene glycol referred to in Simkin (para. 0080) appears to be within the meaning of “hydrophilic gelling agent” as recited in claim 23.  Finally, the “wherein” clause at the end of claim 39 has not been given patentable weight because “it simply expresses the intended result of a process step positively recited.”  See MPEP 2111.04(I).  
Claim Rejections – 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indicating obviousness or nonobviousness.  See MPEP 2141 et seq.  
Claims 1, 16, 25-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Simkin as applied above.  
The disclosure of Simkin is relied upon as set forth above.  The difference between the prior art and the claims at issue is that Simkin does not specifically disclose the claimed concen-tration of photosensitizer (see claim 16) or treatment protocol (claims 25-29 and 31).  Simkin explains (para. 0090), however, that figuring out these things would have been a matter of routine experimentation (emphasis added):  
[0090]  The dose of photosensitizers may be optimized by the skilled artisan depending on factors such as, but not limited to, the photosensitizer chosen, the physical delivery system in which it is carried, the individual subject, and the judgment of the skilled prac-titioner.  It should be noted that the various parameters used for effective PDT in the invention are interrelated.  Therefore, the dose should also be adjusted with respect to other parameters, for example, fluence, irradiance, duration of the light used in PDT, and time interval between administration of the dose and the thera-peutic irradiation.  All of these parameters may be readily adjusted using routine experimentation to produce a desired level of alopecia treatment without causing significant damage to the surrounding tissue.  
Furthermore, it is Office policy that differences in such parameters will not support the patenta-bility of subject matter encompassed by the prior art unless there is evidence indicating they are critical.  Where the general conditions of a claim are disclosed in the prior art, “it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP 2144.05(II)(A) (Optimization Within Prior Art Conditions or Through Routine Experimentation).  
Therefore, one would have viewed the 0.02 wt% concentration of claim 16 as being a matter of routine experimentation and therefore prima facie obvious over the general disclosure in Simkin that “the concentration of the photosensitizer in the excipient can range from about 0.001 to about 10% w/w” (para. 0092).  Similarly, the treatment parameters recited in claims 25-29 and 31 would have been viewed as being prima facie obvious over the general disclosure of Simkin (see, e.g., para. 0097).  
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Simkin as applied above, and further in view of Woo (US 2009/0204057 A1).  
The disclosure of Simkin is relied upon as set forth above.  The difference between the prior art and the claims at issue is that Simkin does not specifically disclose that the pharmaceu-tical composition is in the form of a “membrane” (see claim 3).  Woo, however, discloses that such a membrane drug-delivery device was known in the art.  It would have been prima facie obvious to one of skill in the art as of the effective filing date to use the dermal patch of Woo when practicing the therapy of Simkin and thereby arrive at subject matter within the scope of the instant claims.  One would have been motivated to use the product of Woo because it can be “used safely in the absence of supervision” (para. 0004), among other advantages.  One would have had a reasonable expectation of success because Simkin discloses (para. 0078) that “[a]ppropriate formulations and dosages for the administration of photosensitizers are known in the art,” and the dosage forms of Woo are examples of such formulations.  The implicit disclosure of Simkin is that any of a wide range of different types of formulations can be used, so surely it would be reasonable to expect that the formulation of Woo would be appropriate.  
Claims 1, 13, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Simkin as applied above, and further in view of Piergallini (US 2013/0281913 A1).  
The disclosure of Simkin is relied upon as set forth above.  While Simkin discloses “eosin derivatives” (para. 0064) as the photosensitizer, it does not specifically disclose using “eosin Y” as recited in claim 13.  Nevertheless, it is implicit in the general disclosure of “eosin derivatives” in Simkin that the nature of such compounds would have been known to the skilled artisan.  To this end, Piergallini discloses that eosin Y (para. 0029-30) was known in the prior art as being a useful photosensitizer in this technology.  Similarly, Simkin does not disclose the gelling agents recited in claim 24.  Piergallini, however, discloses (para. 0122-23 and 0183) that these gelling agents were also known.  One would have viewed using existing ingredients of Piergallini in accordance with their known properties and thereby accomplishing predictable results are being prima facie obvious.  See, e.g., MPEP 2144.07 (Art Recognized Suitability for an Intended Purpose).  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


July 25, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., Ser. No. 71/662,728, for which the goods and services are “water-soluble and water-swellable synthetic polymeric materials to be used as thickening, suspending, or emulsifying agents.”  
        2 Manual of Patent Examining Procedure (MPEP), Latest Revision June 2020 [R-10.2019]  
        3 The chemical name of riboflavin, also known as vitamin B2, is “7,8-dimethyl-10-[(2S,3S,4R)-2,3,4,5-tetrahydroxy-pentyl]benzo[g]pteridine-2,4-dione.”  See CAS Reg. No. 83-88-5.